Case 1:19-cv-01511-SEB-DML Document 91 Filed 07/12/21 Page 1 of 3 PageID #: 616




                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF INDIANA
                                      INDIANAPOLIS DIVISION
  EARLIE BERRY, JR.,                                       )
                                                           )
                     Plaintiff,                            )
                                                           )
  v.                                                       ) Cause No. 1:19-cv-1511-SEB-DML
                                                           )
  ZATECKY, et al.,                                         )
                                                           )
                Defendants.                                )


                         DEFENDANTS’ RENEWED MOTION TO DISMISS

         Defendants Dushan Zatecky, Dennis Davis, and Khalid Brooks (hereinafter

 “Defendants”), by Counsel, Margo L. Tucker, Deputy Attorney General, respectfully move this

 Court to dismiss this action pursuant to Federal Rule of Civil Procedure 37(b)(2)(A)(v). In

 support thereof, the Defendants provide the following:

         1.         By Court order, Plaintiff was required to respond to Defendants’ discovery

 requests by July 2, 2021. [ECF 90].

         2.         As of the date of this filing, Plaintiff has failed to respond to Defendants’

 discovery requests.

         3.         Given that Fed. R. Civ. P. 37(b)(2)(A) provides, in part, that: If a party . . . fails

 to obey an order to provide or permit discovery, including an order under Rule 26(f), 35, or

 37(a), the court where the action is pending may issue further just orders. They may include the

 following: . . .

         (v) dismissing the action or proceeding in whole or in part;

         (vi) rendering a default judgment against the disobedient party.

                                                       1
Case 1:19-cv-01511-SEB-DML Document 91 Filed 07/12/21 Page 2 of 3 PageID #: 617




        4.      The simple failure to comply with a discovery order is sufficient basis for the

 imposition of sanctions, irrelevant to actual culpability of a party. Halas v. Cons. Servs. Inc., 16

 F.3d 161, 165 (7th Cir. 1994). The Court need not impose a lesser sanction prior to assessing the

 sanction of dismissal. Id. (citing Hal Commodity Cycles Mgmt. Co. v. Kirsch, 825 F.2d 1136,

 1139 (7th Cir. 1987) (“a district court is not required to fire a ‘warning shot’ before assessing the

 sanction of dismissal”). A preponderance of the evidence demonstrating discovery-related

 misconduct is sufficient to justify dismissal. Ramirez v. T&H Lemont, Inc., 845 F.3d 772, 777

 (7th Cir. 2016).

        5.          If the Court declines to grant the Defendants’ renewed motion to dismiss, the

 Defendants request that the Court stay the pending dispositive motion deadline until a response is

 received.

        WHEREFORE, the Defendants respectfully request that the Court grant their motion to

 dismiss and dismiss this action, as the plaintiff has failed to respond to the Defendants’ discovery

 requests and has disobeyed several court orders regarding the same.

                                                 Respectfully submitted,
                                                 THEODORE E. ROKITA
                                                 Indiana Attorney General
                                                 Attorney No. 18857-49

 Date: July 12, 2021                     By:     Margo L. Tucker
                                                 Deputy Attorney General
                                                 Atty. No. 34803-49
                                                 Indiana Government Center South – 5th Fl.
                                                 302 W. Washington Street
                                                 Indianapolis, IN 46204-2770
                                                 Phone: (317) 234-3089
                                                 Fax: (317) 232-7979
                                                 Email: Margo.Tucker@atg.in.gov




                                                    2
Case 1:19-cv-01511-SEB-DML Document 91 Filed 07/12/21 Page 3 of 3 PageID #: 618




                                 CERTIFICATE OF SERVICE

        I hereby certify that on July 12, 2021, I electronically filed the foregoing with the Clerk

 of the Court using the CM/ECF system and have duly served upon the party of record listed

 below, by United States mail, first-class postage prepaid, on July 12, 2021.

 Earlie B. Berry Jr.
 DOC #932151
 Putnamville Correctional Facility
 1946 West US Highway 40
 Greencastle, IN 46135
                                               Margo L. Tucker
                                               Deputy Attorney General


 OFFICE OF THE ATTORNEY GENERAL
 Indiana Government Center South – 5th Floor
 302 W. Washington Street
 Indianapolis, IN 46204-2770
 Telephone:     (317) 234-3089
 Fax:           (317) 232-7979
 Email: Margo.Tucker@atg.in.gov




                                                  3
